Citation Nr: 0015496	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
medial collateral laxity, left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, left knee.  

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine osteoarthritis and degenerative disc disease.  

4.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture, right hip with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from March 1969 to April 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That determination continued and confirmed a 10 percent 
evaluation for degenerative joint disease, left knee, a 10 
percent evaluation for low back strain, and a noncompensable 
evaluation for status post fracture, right hip with 
degenerative joint disease.  The veteran filed a timely 
appeal.  

In a March 1995 rating decision, the RO increased the 
veteran's status post fracture, right hip with degenerative 
joint disease from noncompensable to 10 percent disabling.  
The RO continued the 10 percent evaluation for medial 
collateral ligament laxity, left knee and the 10 percent 
evaluation for lumbosacral spine osteoarthritis.  

In an August 1998 rating decision, the RO increased the 
veteran's evaluation for medial collateral ligament laxity, 
left knee from 10 to 20 percent disabling and granted a 
separate 10 evaluation for degenerative joint disease, left 
knee.  In that same decision, the RO increased the evaluation 
for lumbosacral spine osteoarthritis and degenerative disc 
disease from 10 to 20 percent disabling.  

The veteran and his representative have continued to disagree 
with the assigned evaluations.  The Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
moderate medial collateral laxity, limitation of motion from 
neutral to 100 degrees, mild atrophy, and X-ray evidence of 
degenerative joint disease.  

2.  Manifestations of the veteran's low back disability 
include complaints of pain, without more than moderate 
limitation of motion of the lumbosacral spine; or moderate 
intervertebral disc disease.  

3.  Additional functional loss due to pain on use, weakened 
movement, significantly affected motion, or other findings 
indicative of severe back impairment have not been 
demonstrated.

4.  The veteran's right hip disability is manifested by 
subjective complaints of pain, and objective evidence of 
limited range of motion and degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1999); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for medial collateral ligament laxity, left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.21; Diagnostic Code 5257 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine osteoarthritis and degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for status post fracture, right hip with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.56, 4.71a, Plate II, 4.73, 
Diagnostic Codes 5010, 5251, 5252 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in 1984 he 
was treated and diagnosed with medial collateral ligament 
sprain.  Service medical records also show that the veteran 
was seen on a number or occasions with complaints of chronic 
low back pain.  On separation, the veteran was diagnosed with 
low back strain.  

The veteran was accorded a VA examination in October 1990.  
At that time, he was diagnosed with low back strain and 
degenerative joint disease, left knee.  X-rays of the lumbar 
spine showed minimal degenerative change.  He was also 
diagnosed with status post fracture, right hip.  X-rays of 
the right hip showed ligamentous ossification right hip, 
probably post traumatic.  

In an undated statement, received in June 1994, A.A., D.C., 
reported that the veteran was currently under treatment for 
back pain, and that he had treated the veteran for back pain 
in April and June 1991.  

The veteran was accorded a VA examination in October 1994.  
On examination of the spine, there was mild difficulty 
getting in and out of chairs and on and off the examination 
table.  The spine had normal curves.  There was no tenderness 
or muscle spasm.  Range of motion was as follows:  forward 
flexion was to 80 degrees, backward extension was to 10 
degrees, lateral flexion was to 20 degrees, bilaterally, and 
rotation was to 20 degrees, bilaterally.  Straight leg 
raising was to 30 degrees with pain.  X-rays showed 
degenerative disc disease L5-S1 and degenerative spondylosis.  
The impression was degenerative joint disease, degenerative 
disc disease.  

Examination of the left knee, showed no deformity, heat, 
redness, or tenderness.  There was no increase in intra-
articular fluid.  Range of motion was from neutral to 120 
degrees.  The impression was degenerative joint disease, left 
knee.  

The veteran was also diagnosed with degenerative joint 
disease, right hip.  X-rays of the right hip showed early 
degenerative joint disease involving the right hip with 
possible synovial calcification and a partially detached 
osteophyte.  

The veteran was accorded a VA joints examination in December 
1994.  On examination of the hip, range of motion was as 
follows:  abduction was to 30 degrees, adduction was to 15 
degrees, flexion was to 90 degrees, extension was to 20 
degrees, external rotation was to 40 degrees, and internal 
rotation was to 15 degrees.  The diagnosis was history of old 
fracture of the right hip with degenerative joint disease and 
limitation of motion.  

The veteran was accorded a VA examination in July 1998.  At 
that time, he reported that he experienced moderate pain and 
moderate instability on a daily basis.  He also reported 
moderately severe pain, which was localized to the lumbar 
region.  On examination of the left knee, there was mild 
left, quadriceps atrophy.  The left knee was cool with a 
small effusion and positive bulge sign.  Range of motion was 
from neutral to 100 degrees.  There was moderate medial 
collateral ligament laxity and minimal lateral collateral 
ligament laxity.  There was guarding with extreme flexion.  
The veteran ambulated without a significant limp.  X-rays 
showed minimal spur formation along the medial tibial spine, 
slightly low-lying patella, and new extensive vascular 
calcification posterior to the distal femur and knee.  

On examination of the lumbar spine, there was mild 
paravertebral tenderness without spasm.  Range of motion was 
as follows: flexion was to 90 degrees, extension was to 20 
degrees, lateral flexion was to 22 degrees, bilaterally, and 
lateral rotation was to 20 degrees, bilaterally.  Lateral 
rotation produced an increase in pain.  Straight leg raising 
was negative for radicular signs.  X-rays showed minimal 
degenerative disc disease L3-4 and L4-5.  

The impressions were left knee post traumatic osteoarthritis 
and lumbosacral spine osteoarthritis and degenerative disc 
disease.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1999), which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Left knee, medial collateral laxity

The veteran's left knee disability has been rated by the RO 
pursuant to Diagnostic Code 5257.  Under that diagnostic 
code, moderate impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).

Finally, the Schedule provides a 10 percent rating for 
impairment due to malunion of the tibia and fibula that 
results in slight knee disability.  A 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).

The Court has held that Diagnostic Code 5257 is not premised 
on limitation of motion and that consideration of functional 
loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59, is not 
warranted when rating under that diagnostic code.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996)

The examiner conducting the July 1998 examination concluded 
that the veteran had moderate medial collateral ligament 
laxity and minimal lateral collateral ligament laxity.  The 
examiner noted that the veteran did not wear a brace and his 
gait was without significant limp.  No other medical 
professional has found more than moderate instability or 
subluxation of the left knee.  Given these findings the Board 
concludes that the veteran's subluxation and instability is 
no more than moderate under the provisions of Diagnostic Code 
5257.  There is no evidence of record to indicate that the 
veteran's left knee disability is productive of severe 
impairment. 

Left knee, degenerative joint disease

The veteran has been provided a separate evaluation for 
degenerative joint disease of the left knee in accordance 
with VAOPGCPREC 23-97 (1997).  In that opinion VA's general 
counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  The general counsel 
subsequently clarified that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

The Schedule provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriated diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261. 

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that flexion be limited to 45 
degrees.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that extension be limited to 10 
degrees.  A 20 percent evaluation requires that extension be 
limited to 15 degrees.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45 (1999).

The Board must consider whether the veteran has functional 
impairment that warrants an evaluation in excess of 10 
percent under Diagnostic Code 5003.  38 C.F.R. §§ 4.40, 4.45, 
4.59.

Repeated examinations have shown that the veteran does not 
have limitation of motion that would be compensable under 
Diagnostic Codes 5260 or 5261.  The most recent VA 
examination showed a range of motion from neutral to 100 
degrees.  Although, there was guarding at the extreme of 
flexion.  The extreme of flexion reported on recent 
examinations, would not meet the criteria for a compensable 
evaluation under Diagnostic Codes 5260 or 5261.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  As a result of the July 1998 VA examination, the 
examiner noted mild, left, quadriceps atrophy.  However, as 
discussed above the veteran has not been shown to have 
additional loss of motion due to functional impairment. 

Low back disability

Under Diagnostic Code 5293, a 20 percent disability 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is assigned for severe intervertebral disc 
syndrome, with intermittent relief.  A 60 percent evaluation 
is assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (1999).  

Under Diagnostic Code 5295, a 20 percent disability 
evaluation is warranted for moderate limitation of the lumbar 
spine.  A 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5295 (1999).

An evaluation in excess of 20 percent under Diagnostic Code 
5295 would require a showing of severe lumbosacral strain, 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint spaces; or some 
of these manifestations with abnormal mobility on forced 
motion.  The veteran's spine has been found to be in good 
alignment.  There have been no reports of listing, and as 
discussed above has not had more than moderate limitation of 
forward flexion.  Abnormal mobility has not been reported in 
any of the medical records since service.  Therefore, the 
veteran would not be entitled to an evaluation in excess of 
20 percent under Diagnostic Code 5295. 

An evaluation in excess of 20 percent under Diagnostic Code 
5293, would require that the veteran have severe or 
pronounced intervertebral disc syndrome at some point since 
service connection was established.  In this regard, the most 
recent examination report showed that straight leg raising 
did not elicit radicular signs, deep tendon reflexes were 2+, 
and symmetric at the knees and ankles.  Accordingly, these 
findings are not indicative of severe or pronounced 
intervertebral disc syndrome.  

The most recent examination was without evidence of muscle 
spasm.  Reflexes were present in the knees and ankles.  
Nonetheless, there was mild paravertebral tenderness in the 
lumbar region.  Given the relatively few abnormal findings, 
the Board is unable to conclude that the veteran has more 
than moderate intervertebral disc disease.  

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  
However, the veteran has not required any recent treatment 
for pain in his back.  There have been no reports of atrophy 
or other evidence of disuse.  Although the veteran has 
reported that in recent years he experienced moderately 
severe pain in the lumbar region, the examination reports do 
not show any visible evidence of more than moderate pain.  
The Board is unable to conclude on the basis of this record, 
that there is any additional loss of motion due to functional 
impairment.  

Ultimately, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent for lumbar spine 
osteoarthritis and degenerative disc disease is denied.  

Right hip disability

The Diagnostic Codes which pertain to musculoskeletal 
disabilities of the hip and thigh are Diagnostic Codes 5250 
to 5255. 

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, a 10 percent rating is assigned.  
Diagnostic Code 5252 provides a 10 percent rating when thigh 
flexion is limited to 45 degrees, a 20 percent rating when 
such flexion is limited to 30 degrees, and a 30 percent 
rating when flexion is limited to 20 degrees.  A 40 percent 
rating is assigned when flexion is limited to 10 degrees.

The Schedule for Rating Disabilities provides that the normal 
range of hip abduction is from 0 degrees to 45 degrees.  The 
normal range of hip flexion is from 0 degrees to 125 degrees.  
38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  When there is 
intermediate unfavorable ankylosis, then a 70 percent rating 
is assigned.  When there is favorable ankylosis, in flexion 
at an angle between 20 and 40 degrees, and slight adduction 
or abduction, then a 60 percent rating is assigned.  38 
C.F.R. § 4.71a.

There is no competent evidence of favorable or unfavorable 
hip ankylosis.  Thus, an increased evaluation under 
Diagnostic Codes 5250 is not for application.  

On VA examination in December 1994, the range of motion of 
the right hip was to 90 degrees of flexion.  Extension was to 
20 degrees, external rotation was to 40 degrees, internal 
rotation was to 15 degrees, adduction was to 15 degrees, and 
abduction to 30 degrees.  

Considering the range of motion studies in the record, the 
veteran's right hip disability does not meet the criteria for 
a compensable rating for limitation of extension (Diagnostic 
Code 5251); limitation of flexion (Diagnostic Code 5252); or 
limitation of abduction, adduction, or rotation (Diagnostic 
Code 5253).  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253.

Diagnostic Code 5254 provides an 80 percent rating for a 
flail joint of the hip.  Diagnostic Code 5255 provides for a 
30 percent rating for malunion of the femur with marked knee 
or hip disability.  A 20 percent rating is assigned for 
moderate knee or hip disability and a 10 percent rating is 
assigned for slight hip or knee disability due to malunion of 
the femur.  In this case, however, X-ray examinations have 
been negative for a flail joint of the right hip or a 
malunion of the femur, thus an increased rating under these 
diagnostic codes is not warranted.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
DeLuca, supra.  However, there is no competent evidence of 
additional functional loss due to pain, weakness, or 
incoordination in the right hip.  Therefore, a higher rating 
is not warranted under these provisions.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his right hip disability.  
Accordingly, the weight of the evidence is against the claim 
for a rating in excess of 10 percent.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
medial collateral laxity, left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee, degenerative joint disease is denied.  

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine osteoarthritis and degenerative disc disease is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
status post fracture, right hip with degenerative joint 
disease is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

